Citation Nr: 0804304	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  02-201 58A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for thoracic and lumbar 
spine disorders (back disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978, in addition to other verified and unverified periods of 
active duty for training.

The appeal for service connection for a back disorder comes 
before the Board of Veterans' Appeals (Board) from a February 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana, which, 
in pertinent part, denied the veteran's claim for service 
connection for a back disorder.  The Board remanded the claim 
for further development in February 2005.  The appeal for 
service connection for a back disorder is REMANDED to the RO 
via the Appeals Management Center, in Washington, DC.  VA 
will notify the appellant if further action is required.

In a statement of May 2005, the veteran raises a claim for 
entitlement to service connection for a skin disorder.  The 
RO has not had the opportunity to act on this claim and it is 
referred to that office for appropriate action.  


REMAND

In response to a May 2006 request for the veteran's Social 
Security Administration (SSA) disability benefits records, 
SSA informed VA that the veteran's claim was denied.  
However, the examination and other records related to this 
decision have not been associated with the claims file.  
These should be obtained.

In July 2004, VA received authorization from the veteran to 
obtain his treatment records from the VA facility in New 
Orleans, Louisiana.  The veteran has mentioned these records 
in several statements, including the fact that he was treated 
there beginning in the 1980s and presently receives treatment 
there.  It appears that records from this VA facility may not 
be associated with the veteran's claims file.

The veteran has not yet been provided with notice regarding 
the effective date and disability evaluations available when 
service connection is established for any claimed disability 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 


Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate notice and 
assistance to the veteran under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) to include an explanation as to 
the information or evidence needed to 
determine a disability rating and 
effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record.

3.  The veteran's complete SSA 
disability benefits records should be 
obtained and associated with the claims 
file. 

4.  The veteran's complete VA treatment 
records from New Orleans, Louisiana, as 
well as any other VA facility the 
veteran identifies, should be obtained 
and associated with the claims file.  
The veteran claims that he was treated 
at VA facilities in the 1980s.  All 
records from this time period and later 
should be complete.  

5.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
the entire claims file must be made 
available to the VA examiner who 
provided the most recent VA examination 
of the veteran's back.  Pertinent 
documents should be reviewed and the 
examiner should provide an addendum to 
the previous examination, and conduct a 
physical examination only if the 
examiner determines that it is 
required. 

The examiner should offer an addendum 
opinion, after review of additional 
evidence, as to whether the veteran's 
current back disorder is at least as 
likely as not attributable to (i) an 
event in service or (ii) a service-
connected disability, such as the 
veteran's knee or hip disabilities.

6.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim for service 
connection for a back disorder should 
be readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

